Citation Nr: 0001644	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 






INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1949, July 1959 to July 1962, and from August 1962 
to November 1965.  He died in December 1990 and the appellant 
is his widow.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 1996 RO decision which denied 
service connection for the cause of the veteran's death.  A 
Travel Board hearing was scheduled for May 1999; however it 
was canceled at the appellant's request.  The case was 
remanded to the RO in September 1999 in order to give the 
appellant an opportunity to appoint a representative.  In an 
October 1999 correspondence, the RO provided the appropriate 
form and instructions necessary to designate a power of 
attorney; however, the appellant failed to respond.  The case 
was returned to the Board in January 2000.  


FINDINGS OF FACT

1. The veteran's active military service included service in 
Vietnam, and he died many years after service.  

2.  His established service-connected condition at the time 
of his death was Scheuermann's disease (a back disability), 
rated 10 percent.  This condition did not cause death and did 
not play a substantial or material contributory role in his 
death

3. The principal cause of the veteran's death was renal 
failure; contributory causes of death included cancer of the 
esophagus, cancer of the piriform sinus of the pharynx (the 
piriform sinus of the pharynx does not anatomically include 
the larynx, and he did not have primary cancer of the 
larynx), hypertension, and diabetes mellitus.  These 
principal and contributory causes of death were not present 
during service or for many years thereafter, and were not 
caused by any incident of service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1948 to 
September 1949, July 1959 to July 1962, and from August 1962 
to November 1965, including service in Vietnam during his 
last period of active duty.  During his lifetime, his only 
established service-connected condition was Scheuermann's 
disease (a back disability), with a 10 percent evaluation.  

A review of the veteran's service medical records from his 
first period of active duty (1948-1949) shows no findings or 
diagnosis of renal disease, cancer or any other condition 
related to the cause of death.  

A review of his service medical records from his last two 
periods of service (almost continuous from 1959 to 1965) 
reveals that on examination for enlistment purposes, no 
pertinent abnormalities were noted.  An October 1964 periodic 
examination shows that his blood pressure reading was 140/90.  
Subsequent blood pressure readings were within normal limits.  
It was noted that he had a transient episode of hypertension, 
not sustained.  The November 1965 separation examination 
report reveals all pertinent findings, including blood 
pressure readings, were normal.  

An early December 1984 letter from Fred Kephart, M.D. noted 
that he treated the veteran in January 1984 with initial 
diagnoses of hypertension and diabetes mellitus.  In 
September 1984, a small mass on the left neck was noted, and 
subsequent work-up (including by Edwin Torrey, M.D.) showed a 
tumor of the left piriform [also spelled pyriform] sinus of 
the hypopharynx, probably involving the larynx and suspected 
metatastic tumor on the left.  Surgery was recommended by Dr. 
Torrey.  

Private medical records show that the veteran was admitted to 
York Hospital in December 1984 for surgery by Dr. Torrey.  A 
December 1984 operative report reveals a preoperative 
diagnosis of carcinoma of the left hypopharynx with left 
cervical metastasis.  The veteran underwent a total 
laryngectomy, partial hypopharyngectomy, and left radical 
neck dissection.  The operative findings indicated a 
fungating tumor in the veteran's left hypopharynx with a 
tumor in the mid portion of the left neck.  It was noted that 
the tumor was located in the left piriform sinus and seemed 
to arise from the lateral surface of the piriform sinus.  The 
pathology report shows that the laryngectomy specimen 
exhibited moderately well to poorly differentiated squamous 
cell carcinoma arising in the left piriform sinus, 
infiltrating or invasive to pre-epiglottic space and negative 
for anterior extension to the thyroid cartilage.  The records 
show that on discharge from the hospital in January 1985, the 
final diagnosis was carcinoma of the hypopharynx with left 
neck metastasis.  

In a December 1984 statement, Dr. Kephart indicated that the 
veteran had been under his care for approximately one year.  
He indicated that the veteran underwent a laryngectomy and 
left radical neck exploration for removal of a carcinoma of 
the left piriform sinus which was metastatic to the left 
neck.  Dr. Kephart related that the veteran's other current 
medical problems included severe hypertension, diabetes 
mellitus, renal insufficiency, and left ventricular 
hypertrophy.  

In December 1984, the veteran filed a claim for service 
connection for a tumor of the pharynx, claimed as secondary 
to Agent Orange exposure.  

In a January 1985 statement, Dr. Torrey noted recent 
treatment and diagnosis of squamous cell carcinoma of the 
left piriform sinus with left neck metastasis.  

On VA examination in February-March 1985, the veteran 
complained that he could not speak and had swelling and 
soreness on the left side of his throat.  The diagnoses were 
carcinoma of the left hypopharynx, status post surgery, 
hypertension, and diabetes mellitus.  

In an April 1985 decision, the RO denied service connection 
for carcinoma of the pharynx, claimed as secondary to Agent 
Orange exposure.  

In a May 1989 statement, Fred Kephart, M.D., noted that the 
veteran was being followed for hypertension with left 
ventricular hypertrophy; congestive heart failure, secondary 
to hypertensive heart disease; diabetes mellitus, Type II; 
chronic bronchitis; chronic renal failure; carcinoma of the 
left piriform sinus, status post laryngectomy and left 
radical neck exploration; and previous history of Bell's 
palsy, resolved.  

In a November 1989 statement, Edward Rogers, Jr. M.D. 
indicated that the veteran was recently diagnosed as having 
squamous cell carcinoma of the esophagus.  Among the 
veteran's other long-standing diagnoses, Dr. Rogers listed 
carcinoma of the larynx.  

A private hospital summary reveals that the veteran was 
admitted to the hospital in December 1989 for surgery for 
esophageal carcinoma, which his doctor found in October 1989.  
At discharge in March 1990, diagnoses were squamous cell 
carcinoma of the esophagus; general debility and decreased 
exercise tolerance; hospital acquired pneumonia; acute renal 
failure; chronic renal failure; diabetes mellitus, Type II; 
carcinoma of the hypopharynx; gouty arthritis; compensated 
congestive heart failure; in-hospital respiratory arrest; and 
hypertension.  His hospital course, in pertinent part, 
consisted of a transhiatal esophagectomy and acute 
hemodialysis.  It was noted that he had an extremely 
complicated and prolonged hospital course.  

The veteran's death certificate reveals that he died at a 
nursing home on December 28, 1990.  The immediate cause of 
death was listed as renal failure.  No other causes of death 
were listed.  Other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as cancer of the esophagus, cancer of the "larynx," 
hypertension, and diabetes.  An autopsy was not performed.  

[The file shows that the RO made unsuccessful efforts to 
obtain the veteran's terminal treatment records from the 
nursing home, and such records have reportedly been 
destroyed.]

In her December 1996 notice of disagreement and January 1997 
substantive appeal, the appellant maintained that the 
veteran's death was caused by exposure to Agent Orange.  She 
stated that the veteran had no history of tobacco use.  She 
asserted that his renal failure was caused by throat cancer.  
She explained that the cancer caused his kidneys, as well as 
other organs, to fail.  

In May 1997, the RO requested a VA medical opinion to 
determine if the primary site of the veteran's carcinoma was 
the left piriform sinus and if the larynx could be considered 
part of the left piriform sinus or hypopharynx.  

In response to the RO's request, a May 1997 medical opinion 
from a VA doctor indicated that the primary site of the 
veteran's carcinoma was the left piriform sinus, with 
metastasis to his left neck, and such is anatomically part of 
the pharynx.  It was noted that the veteran's vocal cords 
(part of his larynx) were free of cancer at the time of the 
surgery.  The doctor noted that the larynx is not part of the 
piriform sinus or hypopharynx.  The doctor further pointed 
out that pharyngeal cancers are not listed as Agent Orange 
diseases.  

In a November 1998 statement, the appellant indicated that 
the veteran had kidney problems and high blood pressure after 
his discharge from active duty.  She maintained that the 
veteran's cancer and high blood pressure were related to his 
exposure to Agent Orange during service.  The appellant 
maintained that the veteran's death was listed as renal 
failure because his kidneys gave out due to the cancer.  

II.  Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning plausible; the 
RO has properly developed the evidence, and there is no 
further VA duty to assist in this claim.  38 U.S.C.A. 
§ 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), malignant tumors, and diabetes 
mellitus, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
McCartt v. West, 12 Vet. App. 164 (1999).

It is neither claimed nor shown that the veteran's only 
established service-connected disability, Scheuermann's 
disease (a back disorder), played any role in his death.  

The veteran's death certificate indicates the primary cause 
of death was renal failure; contributory causes of death were 
listed as cancer of the esophagus, cancer of the "larynx," 
hypertension, and diabetes.  The questions presented are 
whether the conditions which were the primary and 
contributory causes of death were incurred in or aggravated 
by service, and whether the Vietnam veteran actually had 
cancer of the larynx (which is subject to service connection 
under the Agent Orange presumption). 

Service medical records from the veteran's 1948-1949 and 
1959-1965 periods of active duty, and medical records for 
many years after service, do not show the conditions which 
were the principal or contributory causes of his death; such 
conditions are shown at various times from 1984 until the 
veteran's death in 1990.  Putting aside the question of 
whether the veteran had "larynx" cancer, there is no medical 
evidence to link the principal or contributory causes of 
death with the veteran's active duty.

The appellant has argued that one of the contributory causes 
of the veteran's death was throat cancer and such was due to 
exposure to Agent Orange during active duty.  The veteran had 
active service in Vietnam; however, he is presumed to have 
been exposed to Agent Orange in service only if he had one of 
the Agent Orange presumptive diseases.  McCartt, supra.  
Although the death certificate lists cancer of the "larynx" 
as a contributory cause of death, the medical evidence shows 
that the veteran did not have a primary larynx cancer.  
Rather, the 1984 operative and pathology reports and the 1997 
VA medical opinion reveal that the primary site of the 
veteran's cancer was the left piriform sinus which is 
anatomically part of the pharynx.  The Board notes that 
presumptive service connection may not be established for a 
designated cancer if it developed as the result of metastasis 
of a cancer not associated with herbicide exposure.  
VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 (1997).  
Pharyngeal cancer is not a disease subject to presumptive 
service connection under provisions related to Agent Orange.  
See 64 Fed.Reg. 59232 (1999).  Thus, in order for veteran's 
pharynx cancer to be deemed service connected, there would 
have to be competent medical evidence to link it with his 
service.  No such competent medical evidence has been 
submitted.  

Statements by the appellant, to the effect that the veteran 
had cancer due to Agent Orange exposure, and that such cancer 
caused or contributed to his death, do not constitute 
competent medical evidence, since, as a layman, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the evidence establishes that the primary and 
contributory causes of the veteran's death were not incurred 
in or aggravated by service, and the criteria for service 
connection for the cause of death are not met.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection for the cause of the veteran's death must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

